
	
		II
		112th CONGRESS
		2d Session
		S. 3554
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require an independent study and report on simulated
		  tactical flight training in a sustained gravity environment. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Simulated Tactical Flight Training
			 Study Act of 2012.
		2.Report on
			 simulated tactical flight training in a sustained gravity environment
			(a)Independent
			 study requiredThe Secretary of Defense shall provide for the
			 conduct by an appropriate federally funded research and development center
			 (FFRDC) of a study on the effectiveness of simulated tactical flight training
			 in a sustained gravity environment.
			(b)ElementsThe
			 study conducted pursuant to subsection (a) shall include the following:
				(1)An assessment of
			 the effectiveness of simulated tactical flight training in a sustained gravity
			 environment generally, and, in particular, the effectiveness of such training
			 in preparing pilots to withstand and tolerate the high-gravity forces
			 associated with the operation of high-performance combat aircraft (commonly
			 referred to as G readiness and G tolerance).
				(2)An assessment of
			 the cost savings to be achieved through the use of simulated tactical flight
			 training in a sustained gravity environment, including cost savings associated
			 with operation and maintenance and life cycle savings associated with aircraft
			 and airframe usage.
				(3)An assessment of
			 the safety benefits to be achieved through the use of simulated tactical flight
			 training in a sustained gravity environment.
				(4)An identification
			 and assessment of other benefits to be achieved through the use of simulated
			 tactical flight training in a sustained gravity environment, including benefits
			 relating to physiological research and benefits relating to reductions in
			 carbon emissions.
				(5)Such other
			 matters relating to the use of simulated tactical flight training in a
			 sustained gravity environment as the Secretary shall specify for purposes of
			 the study.
				(c)ReportIn
			 providing for study pursuant to subsection (a), the Secretary shall require the
			 federally funded research and development center conducting the study to submit
			 to the Secretary a report on the results of the study, including the matters
			 specified in subsection (b), by not later than 18 months after the date of the
			 enactment of this Act.
			(d)Transmittal to
			 CongressNot later than 90 days after the submittal to the
			 Secretary of the report required by subsection (c), the Secretary shall
			 transmit the report to the congressional defense committees, together with any
			 comments of the Secretary in light of the report and such recommendations for
			 legislative or administrative action as the Secretary considers appropriate
			 regarding the use of simulated tactical flight training in a sustained gravity
			 environment in light of the report.
			(e)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			
